

Exhibit 10.16



--------------------------------------------------------------------------------















OneBeacon Deferred Compensation Plan


























Restated
As of April, 2011


1

--------------------------------------------------------------------------------





CONTENTS

--------------------------------------------------------------------------------





Article I.PURPOSE    1
1.01Purpose    1
1.02Unfunded Plan    1
1.03Specified Employees    1
1.04Effective Date; Pre-2005 Deferrals    1
Article II.DEFINITIONS    1
01
Account    1

02
Administrator    1

03
Beneficiary    1

04
Board    2

05
Change in Control    2

06
Code    2

07
Committee    2

08
Company    2

09
Compensation    2

0
Controlled Group Entity    2

1
Controlled Group    2

2
Controlled Event    2

3
Director    2

4
Fund    3

15
Key Employee    3

16
Participant    3

17
Pay Period    3

18
Plan    3

19
Plan Year    3

20
Termination of Service    3

21
Treas. Reg.    3

22
Valuation Date    3

II.
ELIGIBILITY AND DEFERRALS    3

3.01Eligibility.    3
3.02Accounts    4
3.03Deferral of Compensation    4
3.04Payment Period    4
3.05Value of Participants’Accounts    5
3.06Limit on Account Balance    6
IV.
PAYMENT OF BENEFITS    6

4.01Nonforfeitability    6
4.02Income    6
4.03Time of Payment    6
4.04Termination of Service    6

2

--------------------------------------------------------------------------------




4.05Withdrawal and/or Cancellation of Deferral Election for Emergency Need    7
4.06Change in Control    8
4.07Source of Payment    8
4.08Withholding    8
4.09Right of Offset    8
4.10Payment Denomination    9
4.11Distribution Limitation    9
.
BENEFICIARIES    9

5.01Beneficiary Designation    9
5.02Payment to Imcompetent    9
5.03Doubt as to Right to Payment    9
5.04Spendthrift Clause    10
.
ADMINISTRATION AND RESERVATION OF RIGHTS    10

6.01Powers of the Committee    10
6.02Powers of the Administrator    10
6.03Claims Procedure    11
6.04Action by the Committee    11
6.05Consent    11
6.06Agents and Expenses    11
6.07Allocation of Duties    12
6.08Delegation of Duties    12
6.09Actions Conclusive    12
6.10Records and Reports    12
6.11Liability and Indemnification    12
6.12Right to Amend or Terminate    12
6.13Usage    13
6.14Separability    13
6.15Captions    13
6.16Right of Discharge Reserved    13
6.17Governing Law and Construction    13
6.18Compliance with Section 409A of the Code    13




































--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






ONEBEACON
DEFERRED COMPENSATION PLAN




ARTICLE I

Purpose
SECTION 1.01.        Purpose. The purpose of this Plan is to provide Directors
and Key Employees with the ability to defer the receipt of Compensation. The
Plan is also intended to establish a method of attracting and retaining persons
whose abilities, experience and judgment can contribute to the long-term
strategic objectives of the Company or a Controlled Group Entity.
SECTION 1.02.        Unfunded Plan. The Company intends that the Plan be an
unfunded non-qualified deferred compensation plan maintained primarily for the
purpose of providing deferred benefits for Directors and a select group of
management or highly compensated service providers of the Company and its
affiliates.
SECTION 1.03.     Specified Employees. As permitted by Treas. Reg. Section
1.409A-1(i)(5), the Administrator shall treat all Participants in the Plan as
“specified employees”.
SECTION 1.04.        Effective Date; Pre-2005 Deferrals. This Plan has been
amended and restated as of December 31, 2008 with respect to amounts deferred
under the Plan on or after January 1, 2005 (within the meaning of Section 409A
of the Code). All amounts deferred under the Plan on or prior to December 31,
2004 (within the meaning of Section 409A of the Code) shall be subject to the
terms of the Plan as in effect on October 3, 2004.
ARTICLE II    

Definitions
The following terms when used in this Plan have the designated meanings unless a
different meaning is clearly required by the context.
SECTION 2.01.        “Account” means the records maintained on the books of the
Company to reflect deferrals of Compensation by a Participant pursuant to
Section 3.03.
SECTION 2.02.        “Administrator” means the Committee or such other person or
committee designated by the Committee as responsible for the day-to-day
administration of the Plan.
SECTION 2.03.        “Beneficiary” means the person or persons designated
pursuant to Article 5 to receive a benefit pursuant to Section 4.04(a) in the
event of a Participant’s death before his benefit under this Plan has been paid.

1



--------------------------------------------------------------------------------




SECTION 2.04.        “Board” means the Board of Directors of OneBeacon Insurance
Group, Ltd.
SECTION 2.05.         "Change in Control” means with respect to any Participant,
a Control Event occurring with respect to (i) the Controlled Group Entity for
which such Participant performs services at the time of such Control Event, (ii)
the Controlled Group Entity that is liable for the payment of such Participant’s
Account (or all Controlled Group liable for the payment if more than one
Controlled Group Entity is liable) or (iii) any Controlled Group Entity that is
either a majority equity holder of any Controlled Group Entity described in
clauses (i) or (ii) above or that is in a chain of entities that each are
majority equity holders of another entity in the chain, ending in a Controlled
Group Entity described in clauses (i) or (ii), above. For purposes hereof, a
“majority equity holder” is a person or entity owning more than 50% of the total
fair market value and total voting power of the applicable Controlled Group
Entity. Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur if such event would not be considered to be a “change in control event”
within the meaning of Section 409A of the Code.
SECTION 2.06.        “Code” means the Internal Revenue Code of 1986, as amended.
SECTION 2.07.        “Committee” means the Benefits Committee of the Company;
provided that any determination involving a Participant who is a member of the
Committee shall be made by the Board.
SECTION 2.08.        “Company” means OneBeacon Insurance Company and any
successor thereto.
SECTION 2.09.        “Compensation” means, for any Plan Year, (i) the base
salary, annual bonus or long-term incentive compensation, if any, to be earned
by an eligible employee in respect of services to be performed for such Plan
Year, or any other compensation to be earned by an eligible employee in respect
of services to be performed by an eligible employee during that Plan Year that
is designated as “Compensation” hereunder by the Administrator; or (ii) any
retainer or, to the extent approved by the Committee, any other fee to be earned
by a Director in respect of services to be performed for the Board or any
committee thereof for such Plan Year.
SECTION 2.10.        “Controlled Group Entity” means any entity within the
Controlled Group.
SECTION 2.11.        “Controlled Group” means the Company and each entity that
is treated with the Company as a single “service recipient” under the default
ownership test (at least fifty percent) set forth in Treas. Reg. 1.409A-1(h)(3).
SECTION 2.12.        “Control Event” means any event which qualified as a
“change in control event” within the meaning of Section 409A of the Code.
SECTION 2.13.     “Director” means any member of the Board who is not an
employee of the Company or a Controlled Group Entity.

2



--------------------------------------------------------------------------------




SECTION 2.14.        “Fund” means any investment fund selected by the
Administrator to be offered under the Plan.
SECTION 2.15.        “Key Employee” means any executive employee or other
overtime-exempt employee of the Company or a Controlled Group Entity who the
Administrator, in its sole discretion, decides is important to the ongoing
business objectives of the Company or a Controlled Group Entity and designates
as an eligible participant under the Plan.
SECTION 2.16.        “Participant” means any person who has deferred
Compensation pursuant to this Plan and who has an Account to which amounts stand
credited.
SECTION 2.17.        “Payment Period” means the quarter and year designated
pursuant to Section 3.04 for the commencement of payment of a Participant’s
Account.
SECTION 2.18.        “Plan” means this “OneBeacon Deferred Compensation Plan” as
set forth herein and as amended from time to time.
SECTION 2.19.        “Plan Year” means the calendar year.
SECTION 2.20.        “Termination of Service” means, as applicable, (i)
cessation for any reason of a Director’s service as a member of the Board, or
(ii) cessation or permanent reduction to a level no more than 20% of the average
level of bona fide services performed for the service recipient during the
immediately preceding 36-month period (or the full period of service to the
service recipient if shorter than 36 months), for any reason of a Key Employee’s
service as an employee of the Company or a Controlled Group Entity, in each
case, only to the extent such termination constitutes a separation from service
with the Controlled Group within the meaning of Section 409A(a)(2), as
determined by the Committee in its sole discretion, but, in the case of clause
(ii) only to the extent such cessation or termination of service is considered
to be a “separation from service” from the Controlled Group as described in
Section 409A(a)(2) of the Code.
SECTION 2.21.     “Treas. Reg.” means Treasury Regulation of the Code.
SECTION 2.22.        “Valuation Date” means the date that the Administrator
makes a valuation of an Account. Unless otherwise provided by the Administrator,
each deemed investment alternative within each Account shall be valued as of
each day on which a value for such deemed investment alternative reasonably is
available to the Administrator.
ARTICLE III    
Eligibility and Deferrals
SECTION 3.01.        Eligibility. Each Director and each Key Employee designated
by the Administrator as eligible to participate in the Plan shall be eligible to
be a Participant hereunder. The Administrator has the sole and complete
discretion to determine which Key Employees are eligible to participate on a
Plan Year by Plan Year basis. No Key Employee shall have a right to be
designated as a Participant and the designation of a Key Employee as a
Participant in one Plan Year shall not obligate the Administrator to continue
such Key Employee as a Participant in subsequent Plan Years.

3



--------------------------------------------------------------------------------




SECTION 3.02.        Accounts. The Administrator shall establish an Account for
each Director or Key Employee who elects to defer Compensation pursuant to
Section 3.03. Amounts deferred pursuant to Section 3.03, and the value thereof
determined pursuant to Section 3.05, shall be credited to such Account.
SECTION 3.03.     Deferral of Compensation. A Director or Key Employee may elect
to reduce the Compensation otherwise payable to him during or in respect of a
Plan Year and to have such amount credited to his Account. A deferral election
pursuant to this Section 3.03 shall be made in writing at such time and in such
manner as the Administrator shall prescribe but must in any event be made before
the applicable deadline for making such a deferral election pursuant to Section
409A of the Code. Specifically, a deferral election with respect to Compensation
by a Participant must be irrevocably executed and filed with the Administrator
prior to the first day of the Plan Year in which the services related to such
Compensation will be rendered, except as otherwise provided in this section. In
the case of a Participant who is first hired by the Company or a Controlled
Group Entity or elected to the Board during a Plan Year, such Participant may
make an irrevocable election within 30 days of becoming eligible to participate
in the Plan to defer any unearned portion of his Compensation in respect of such
Plan Year related to services to be performed after the date of such election,
to the extent permitted under Treas. Reg. § 1.409A-2(a)(7). In the case of any
Compensation that constitutes “performance-based compensation” within the
meaning of Treas. Reg. § 1.409A-1(e), the Administrator may permit a Participant
to make a deferral election with respect to such Compensation that does not
become irrevocable until the date that is six months prior to the end of the
applicable performance period, to the extent permitted under Treas. Reg. §
1.409A-2(a)(8). A deferral election shall apply only with respect to
Compensation payable in respect of the Plan Year for which the election is made
and shall not continue in effect for any subsequent Plan Year.
SECTION 3.04.        Payment Period. (a) Designation. Each deferral election
given pursuant to Section 3.03 shall include a designation of the Payment Period
for the value of the amount deferred subject to the limitation set forth in
Section 3.04(d).
(b)        Adjustments to Deferral Elections. To the extent permitted by Section
409A of the Code, the Administrator may permit a Participant to irrevocably
elect to make additional deferral elections with respect to amounts previously
deferred under the Plan to further delay the relevant Payment Period; provided
that the following conditions are met:
(i)    the redeferral election may not take effect until at least twelve (12)
months after the date on which such redeferral election is made;
(ii)    the first payment with respect to which such redeferral election is made
must be deferred for a period of not less than five (5) years from the date such
payment would otherwise have been made based on the prior deferral election; and
(iii)    the redeferral election must be made at least twelve (12) months prior
to the date of the first scheduled payment pursuant to the prior applicable
deferral election.

4



--------------------------------------------------------------------------------




Notwithstanding the foregoing, the Administrator may, in its sole discretion,
permit Participants to change their deferral elections under the Plan without
meeting the conditions set forth in this Section 3.04(b) provided that such
deferral election changes comply with transitional relief rules promulgated by
the Treasury Department under Section 409A of the Code.
(c) Initial Payment Period. A Participant may select an initial Payment Period
that begins no sooner than the first anniversary of the date of such election.
(d)    If and to the extent required by Section 457A of the Code, if any Payment
Period election previously made by a Participant calls for distribution from the
Plan to be made later than October 31, 2017, all such elections shall be deemed
amended without any further action to make a single payment not later than
October 31, 2017 for any deferred amounts remaining in the Plan as of such date.
(e)    Methods of Payments. A Participant may elect, at the time a Payment
Period is selected, to receive the amount which will become payable as of such
Payment Period in no more than 10 annual installments. Except as may be elected
pursuant to this Section 3.04(e), all amounts becoming payable under this Plan
shall be paid in a single payment.
(f)    Irrevocability. Except as provided in Section 3.04(b) or as set forth in
Article IV, a designation of a Payment Period and an election of installment
payments shall be irrevocable; provided, however, that payment may be made at a
different time as provided in Section 4.04.
SECTION 3.05.        Value of Participants’ Accounts. Compensation deferrals
shall be allocated to each Participant’s Account on the first business day
following the date such Compensation is withheld from the Participant’s
Compensation and shall be deemed invested pursuant to this Section 3.05, as soon
as practicable thereafter.
(a)        Crediting of Income, Gains and Losses. As of each Valuation Date,
income, gain and loss equivalents (determined as if the Account is invested in
the manner set forth below) attributable to the period following the next
preceding Valuation Date shall be credited to and/or deducted from the Account.
(b)        Investment of Account Balance. The Participant may select, from
various Funds made available hereunder, the Funds in which all or part of his
Account shall be deemed to be invested.
(i)        The Participant shall make an investment designation on a form
provided by the Administrator, which shall remain effective until another valid
designation has been made by the Participant as herein provided. The Participant
may amend his investment designation by giving written direction to the
Administrator in accordance with procedures established by the Administrator. A
timely change to a Participant’s investment designation shall become effective
on the date determined under the applicable procedures established by the
Administrator.
(ii)        Any changes to the Funds to be made available to the Participant,
and any limitation on the maximum or minimum percentages of the Participant’s
Account that may be

5



--------------------------------------------------------------------------------




invested in any particular medium, shall be communicated from time to time to
the Participant by the Administrator.
(c)    Default Provision. Except as provided below, the Participant’s Account
shall be deemed to be invested in accordance with his investment designations,
provided such designations conform to the provisions of this Section.
Notwithstanding the above, the Committee, in its sole discretion, may disregard
the Participant’s election and determine that all Compensation deferrals shall
be deemed to be invested in a Fund determined by the Committee. In the event
that any Fund under which any portion of the Participant’s Account is deemed to
be invested ceases to exist, such portion of the Account thereafter shall be
deemed held in the Fund selected by the Participant or, in the absence of any
instructions from the Participant, by the Committee, subject to subsequent
deemed investment elections.
(d)    Statements. The Company shall provide an annual statement to the
Participant showing such information as is appropriate, including the aggregate
amount credited to the Account, as of a reasonably current date.
SECTION 3.06.    Limit on Account Balance. Notwithstanding anything to the
contrary contained herein, a Participant shall not be entitled to make new
deferral elections for a subsequent year under the Plan if such new deferrals,
when added to the amounts previously deferred under the Plan by such
Participant, would be reasonably likely, in the sole and absolute discretion of
the Committee, to result in the aggregate amount credited to the Participant’s
Account (including, without limitation, Compensation deferrals and investment
gains thereon) exceeding $50,000,000 or such other amount as may be designated
by the Committee.
ARTICLE IV    

Payment of Benefits
SECTION 4.01.    Nonforfeitability. Participant’s right to a deferred amount of
Compensation and his right to the income and gains credited thereon, shall be
fully vested and nonforfeitable at all times.
SECTION 4.02.    Income. Any payment made pursuant to Sections 4.03, 4.04, 4.05
or 4.06 shall include the income, gains and losses calculated in the manner
described in Section 3.05 through the nearest practicable Valuation Date
preceding the date upon which such payment is made.
SECTION 4.03.    Time of Payment. Except as provided in Section 4.04, 4.05 and
4.06, the amount credited to the Account of each Participant shall become
payable to the Participant according to the Payment Period designated pursuant
to Section 3.04. If the Participant has elected installment payments, such
payments shall begin within thirty days following the commencement of the
Payment Period. In any other case, payment shall be made as a single sum within
thirty days following the commencement of the Payment Period.
SECTION 4.04.    Termination of Service. In the event of a Participant’s
Termination of Service while amounts stand credited to his Account, such amounts
(which shall

6



--------------------------------------------------------------------------------




include income, gains and losses credited thereon) shall be disposed of as
provided in this Section 4.04.
(a)        Death of Participant. If the Participant’s Termination of Service is
on account of his death, or if he dies following Termination of Service prior to
receiving his Account in a single payment or while receiving installment
payments, his Account shall be paid to his Beneficiary in a single payment as
soon as practicable, but not later than 90 days following the Participant's
death.
(b)        Other Termination. If the Participant’s Termination of Service is for
a reason other than death, and except in the event of an intervening death
following Termination of Service as described in Section 4.04(a), his Account
shall be paid to him as follows (depending on the applicable year of deferral
and the Participant’s age at the time of Termination of Service):
Year of Deferral
Under Age 55 at Termination
Age 55+ at Termination
Pre-2007
Payment Period will accelerate to the date of Termination of Service, and
commence as soon as administratively practicable after the participant’s
Termination of Service, but in any event not later than three months after the
end of the year in which the Termination of Service occurs. The form of
distribution will be pursuant to the terms of the Participant’s deferral
election.
Payment Period will accelerate the date of Termination of Service, and commence
as soon as administratively practicable after the participant’s Termination of
Service, but in any event not later than three months after the end of the year
in which the Termination of Service occurs. The form of distribution will be
pursuant to the terms of the Participant’s deferral election.
2007 or Later
Subject to Section 6.18 of this Plan, Payment Period will accelerate to the date
of Termination of Service, and shall be paid out in a single lump sum within 90
days following the date that is 6 months following the participant’s Termination
of Service.
Subject to Section 6.18 of this Plan, Payment Period will accelerate to the date
of Termination of Service, and commence (or shall continue to be paid, to the
extent payment commenced prior to the Termination of Service) within 90 days
following the date that is 6 months following the participant’s Termination of
Service and be paid out in the number of installments previously elected by the
Participant.





All subsequent installment payments shall be paid annually on each anniversary
of the date of distribution of the first installment payment.
SECTION 4.05.    Withdrawal and/or Cancellation of Deferral Election for
Emergency Need. (a) Authorization. The Committee may permit a Participant who
demonstrates an unforseeable emergency need to (i) withdraw from the Plan an
amount no

7



--------------------------------------------------------------------------------




greater than the amount determined by the Committee to be reasonably necessary
to satisfy such unforseeable emergency need, to the extent permitted under
Section 409A(a)(2)(B)(ii) of the Code; and/or (i) cancel a deferral election
(with the effect of ceasing all subsequent deferrals of Compensation with
respect to such election) to extent permitted under Treas. Reg.
1-409A-3(j)(4)(viii).
(b)        Unforeseen Emergency Need. For purposes of this Plan, an “unforeseen
emergency need” means a severe financial hardship of a Participant resulting
from (i) an illness or accident of the Participant or the Participant’s spouse,
beneficiary or dependent within the meaning of Section 152(a) of the Code, (ii)
a casualty loss to the Participant’s property or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control, in each case, only to the extent such event is
considered to be an “unforeseeable emergency” under Section 409A(a)(2) of the
Code. A need will not be considered an unforseeable emergency to the extent that
it is or will be relieved by reimbursement or compensation by insurance or
otherwise, or by liquidation of the Participant’s assets insofar as such
liquidation would not cause severe financial hardship, or by cessation of
deferrals under the Plan.
(c)     Priority. Prior to receiving any withdrawal from the Plan for a
financial hardship, a Participant must first cancel any deferral elections if,
in the Administrator’s sole discretion, the cessation of deferrals relating to
such elections would contribute to the relief of the financial hardship.
SECTION 4.06.    Change in Control. A Participant’s Account shall be distributed
in full in a cash lump sum immediately prior to a Change in Control.
SECTION 4.07.    Source of Payment. The Compensation deferred pursuant to this
Plan (and the income, gains and losses credited thereon) shall be a general
obligation of the Company. The claim of a Participant or Beneficiary to a
benefit shall at all times be merely the claim of an unsecured creditor of the
Company. No trust, security, escrow, or similar account need be established for
the purpose of paying benefits hereunder. The Company shall not be required to
purchase, hold or dispose of any investments pursuant to this Plan; however, if
in order to cover its obligations hereunder the Company elects to purchase any
investments the same shall continue for all purposes to be a part of the general
assets and property of the Company, subject to the claims of its general
creditors and no person other than the Company shall by virtue of the provisions
of this Plan have any interest in such assets other than an interest as an
general creditor.
SECTION 4.08.    Withholding. All amounts credited to Participants’ Accounts
pursuant to this Plan and all payments under the Plan shall be subject to any
applicable withholding requirements imposed by any tax (including, without
limitation, FICA) or other law. If any of the taxes referred to above are due at
the time of deferral, instead of at the time of payout, the Participant will be
required to pay (by payroll deduction or check) to the Company the Participant’s
share of any such taxes then due and payable.
SECTION 4.09.    Right of Offset. Any amount payable pursuant to this Plan shall
be reduced at the discretion of the Administrator consistent with the provisions
of Treas. Reg. section 1.409A-3(j)(4)(xiii) (or any successor regulation
thereto) to take account of any

8



--------------------------------------------------------------------------------




amount due, and not paid, by the Participant to the Company at the time payment
is to be made hereunder.
SECTION 4.10.    Payment Denomination. Except as otherwise determined by the
Committee in its sole and absolute discretion, all distributions under the Plan
(including all distributions made pursuant to Sections 4.03, 4.04 and 4.05)
shall be made in cash.
SECTION 4.11.    Distribution Limitation. Notwithstanding anything to the
contrary contained herein, the Committee may defer, in a manner consistent with
Treas. Reg. § 1.409A-2(b)(7)(i), distributions to Participants that it
reasonably determines in its sole and absolute discretion would not be
deductible by the Company or its affiliates solely by reason of the
applicability of Section 162(m) of the Code. Notwithstanding anything to the
contrary contained in this Plan, no payment from the Plan shall be made later
than December 31, 2017; provided, however, that the foregoing distribution
limitation shall apply if and only to the extent required to comply with the
provisions of Section 457A of the Code.
ARTICLE V    

Beneficiaries
SECTION 5.01.    Beneficiary Designation. (a) Designation. A Participant may
from time to time designate, in the manner specified by the Administrator, a
Beneficiary to receive payment pursuant to Section 4.04 in the event of his
death.
(b)        Absence of Beneficiary. In the event that there is no properly
designated Beneficiary living at the time of a Participant’s death, his benefit
hereunder shall be paid to his estate.
SECTION 5.02.    Payment to Incompetent. If any person entitled to benefits
under this Plan shall be a minor or shall be physically or mentally incompetent
in the judgment of the Administrator, such benefits may be paid in any one or
more of the following ways, as the Administrator in his sole discretion shall
determine:
(a)        to the legal representatives of such minor or incompetent person;
(b)        directly to such minor or incompetent person; or
(c)        to a parent or guardian of such minor or incompetent person, to the
person with whom such minor or incompetent person resides, or to a custodian for
such minor under the Uniform Gifts to Minors Act (or similar statute) of any
jurisdiction.
Payment to any person in accordance with the foregoing provisions of this
Section 5.02 shall to that extent discharge the Company, which shall not be
required to see to the proper application of any such payment.
SECTION 5.03.    Doubt as to Right To Payment. If reasonable doubt exists as to
the right of any person to any benefits under this Plan or the amount or time of
payment of such benefits (including, without limitation, any case of doubt as to
identity, or any case in which any notice has been received from any other
person claiming any interest in amounts payable

9



--------------------------------------------------------------------------------




hereunder, or any case in which a claim from other persons may exist by reason
of community property or similar laws), the Administrator may, in its
discretion, direct that payment of such benefits be deferred in a manner
consistent with Section 409A of the Code until such right or amount or time is
determined, or pay such benefits into a court of competent jurisdiction in
accordance with appropriate rules of law, or direct that payment be made only
upon receipt of a bond or similar indemnification (in such amount and in such
form as is satisfactory to the Administrator).
SECTION 5.04.        Spendthrift Clause. No benefit, distribution or payment
under the Plan may be anticipated, assigned (either at law or in equity),
alienated or subject to attachment, garnishment, levy, execution or other legal
or equitable process whether pursuant to a “qualified domestic relations order”
as defined in Section 414(p) of the Code or otherwise.
ARTICLE VI    

Administration and Reservation of Rights
SECTION 6.01.        Powers of the Committee. The Committee shall have the power
and sole and absolute discretion to
(a)    determine all questions arising in law or fact in the interpretation and
application of the Plan;
(b)    determine the person or persons to whom benefits under the Plan shall be
paid;
(c)    decide any dispute arising hereunder;
(d)    correct defects, supply omissions and reconcile inconsistencies to the
extent necessary to effectuate the Plan; and
(e)    have all such other powers as may be necessary to discharge its duties
hereunder.
SECTION 6.02.    Powers of the Administrator. The Administrator shall have the
power and sole and absolute discretion to
(a)    promulgate and enforce such rules, regulations and procedures as shall be
proper for the efficient administration of the Plan;
(b)    determine all questions arising in the administration of the Plan;
(c)    compute the amount of benefits and other payments which shall be payable
to any Participant in accordance with the provisions of the Plan;
(d)    make recommendations to the Board with respect to proposed amendments to
the Plan;
(e)    advise the Board regarding the known future need for funds to be
available for distribution;

10



--------------------------------------------------------------------------------




(f)    file all reports with government agencies, Participants and other parties
as may be required by law, whether such reports are initially the obligation of
the Company or the Plan; and
(g)    have all such other powers as may be necessary to discharge its duties
hereunder.
SECTION 6.03.    Claims Procedure. If the Committee denies any Participant’s or
Beneficiary’s claim for benefits under the Plan:
(a)    the Committee shall notify such Participant or Beneficiary of such denial
by written notice which shall set forth the specific reasons for such denial;
(b)    the Participant or Beneficiary shall be afforded a reasonable opportunity
for a full and fair review by the Committee of the decision to deny his claim
for Plan benefits; and
(c)     the claim shall in all respects be handled in accordance with the claims
procedures maintained by the Administrator, a copy of which shall be made
available to any Participant who so requests in writing.
SECTION 6.04.    Action by the Committee. The Chief Human Resources Officer of
the Company shall act as Chairman of the Committee. The Benefits Committee shall
act by majority vote. A quorum to do business shall be at least half of those
who are then members. Resolutions may be adopted or other action taken without a
meeting upon written consent signed by at least a majority of the members. All
documents, instruments, orders, requests, directions, instructions and other
papers shall be executed on behalf of the Committee by either the Chairman or
the Secretary of the Committee, if any, or by any member or agent of the
Committee duly authorized to act on the Committee’s behalf. Subject to the terms
of this Plan, the Benefits Committee may, in its discretion, set and change its
rules for transacting business and administering the Plan.
SECTION 6.05.    Consent. By electing to become a Participant, each Participant
shall be deemed conclusively to (i) have accepted and consented to all terms of
the Plan and all actions or decisions made by the Administrator, the Company,
the Controlled Group, the Committee or the Board of the Company with regard to
the Plan and (ii) have agreed that the Company, the Controlled Group, the
Administrator, the Committee and the Board of the Company (and any person who is
employed by, is a member of, or provides services to or on behalf of, any of the
foregoing) shall not have any liability related to, or be responsible for any
claim related to, the incurrence by the Participant of any tax, interest
expense, loss of deferral benefit, or any other obligation, liability or damage,
in each case, arising under or related to Section 409A of the Code. This Section
6.05 shall also apply to, and be binding upon, the Beneficiaries, distributees
and personal representatives and other successors in interest of each
Participant.
SECTION 6.06.    Agents and Expenses. The Administrator or the Committee may
employ agents and provide for such clerical, legal, actuarial, accounting,
medical, advisory or other services as it deems necessary to perform its duties
under this Plan. The cost of such

11



--------------------------------------------------------------------------------




services and all other expenses incurred by the Administrator or the Committee
in connection with the administration of the Plan shall be paid by the Company.
SECTION 6.07.    Allocation of Duties. The duties, powers and responsibilities
reserved to the Committee may be allocated among its members so long as such
allocation is pursuant to written procedures adopted by the Committee, in which
case no Committee member shall have any liability, with respect to any duties,
powers or responsibilities not allocated to him, for the acts or omissions of
any other Committee member.
SECTION 6.08.    Delegation of Duties. The Administrator and the Committee may
delegate any of their respective duties to employees of the Company or its
subsidiaries.
SECTION 6.09.    Actions Conclusive. Any action on matters within the discretion
of the Administrator or the Committee shall be final, binding and conclusive.
SECTION 6.10.    Records and Reports. The Administrator and the Committee shall
maintain adequate records of their respective actions and proceedings in
administering this Plan and shall file all reports and take all other actions as
are deemed appropriate in order to comply with any Federal or state law. Without
limiting the foregoing, the Administrator shall provide to the Committee no less
frequently than annually a list of the investment alternatives made available
under the Plan, the aggregate amounts deemed invested under the Plan in each
such alternative and such other information requested by the Committee.
SECTION 6.11.    Liability and Indemnification. The Administrator and the
Committee shall perform all duties required of them under this Plan in a prudent
manner. The Administrator and the Committee shall not be responsible in any way
for any action or omission of the Company, its subsidiaries or their employees
in the performance of their duties and obligations as set forth in this Plan.
The Administrator and the Committee also shall not be responsible for any act or
omission of any of their respective agents provided that such agents were
prudently chosen by the Administrator or the Committee and that the
Administrator or the Committee relied in good faith upon the action of such
agents.
SECTION 6.12.    Right to Amend or Terminate. The Board of the Company or the
Committee may at any time amend the Plan in any respect, retroactively or
otherwise, or terminate the Plan in whole or in part for any other reason, to
the extent permitted under Treas. Reg. § 1.409A-3(j)(4)(ix). However, no such
amendment or termination shall reduce the amount standing credited to any
Participant’s Account as of the date of such amendment or termination. In the
event of the termination of the Plan, the Board of the Company or the Committee,
in its sole discretion, may choose to pay out Participants’ Accounts prior to
the designated Payment Periods (a "Termination Distribution"), to the extent
permitted under Treas. Reg. § 1.409A-3(j)(4)(ix). Each Participant may, in the
discretion of the Board of the Company or the Committee, be compensated for the
early distribution of his/her Account pursuant to a Termination Distribution by
a payment from the Company in an amount determined by the Committee to be
appropriate to make the Participant whole for such Termination Distribution.
Otherwise, following a termination of the Plan, income, gains and losses shall
continue to be credited to each Account in accordance with the provisions of
this Plan until the time such Accounts are paid out.

12



--------------------------------------------------------------------------------




SECTION 6.13.    Usage. Whenever applicable, the masculine gender, when used in
the Plan, includes the feminine gender, and the singular includes the plural.
SECTION 6.14.    Separability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of the Plan, and the Plan shall be construed and enforced as if such
provision had not been included therein.
SECTION 6.15.    Captions. The captions in this document and in the table of
contents are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan and
shall in no way affect the Plan or the construction of any provision thereof.
SECTION 6.16.    Right of Discharge Reserved. Nothing contained in this Plan
shall be construed as a guarantee or right of any Participant to be continued as
a Director or an employee of the Company or a Controlled Group Entity (or of a
right of a Key Employee or Director to any specific level of Compensation) or as
a limitation of the right of the Company or a Controlled Group Entity to
terminate any Key Employee or Director.
SECTION 6.17.    Governing Law and Construction. The Plan is intended to
constitute an unfunded, nonqualified deferred compensation arrangement. Except
to the extent preempted by Federal law, all rights under the Plan shall be
governed by and construed in accordance with the laws of the State of New York
without regard to principles of conflicts of law. No action shall be brought by
or on behalf of any Participant or Beneficiary for or with respect to benefits
due under this Plan unless the person bringing such action has timely exhausted
the Plan’s claim review procedure.
SECTION 6.18.    Compliance with Section 409A of the Code. This Plan is intended
to comply with Section 409A of the Code and will be interpreted by the Committee
and the Administrator, each in their sole and absolute discretion, in a manner
intended to comply with Section 409A of the Code. In furtherance thereof, no
payments may be accelerated under the Plan if such acceleration would cause
amounts deferred under the Plan to become subject to (i) the gross income
inclusion set forth within Code Section 409A(a)(1)(A) (the “Gross Income
Inclusion”), (ii) the interest and additional tax set forth within Code Section
409A(a)(1)(B) (the “Interest and Additional Taxes”) or (iii) any similar state
or local income inclusion, interest or additional tax (“State and Local Taxes”
and, together with the Gross Income Inclusion and the Interest and Additional
Taxes, referred to herein as the “Section 409A Penalties”). To the extent that
any provision of the Plan violates Section 409A of the Code so as to cause
amounts deferred under the Plan to become subject to Section 409A Penalties,
such provision shall be automatically reformed or stricken to preserve the
intent hereof. Notwithstanding anything herein to the contrary, (i) if at the
time of a Participant’s Termination of Service the Participant is a “specified
employee” as defined in Section 409A of the Code (and any related regulations or
other pronouncements thereunder) and the deferral of the commencement of any
payments or benefits otherwise payable hereunder as a result of such Termination
of Service is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then the Company shall defer the commencement of
the payment of any such payments or benefits hereunder until the date that is
six months following the Participant’s Termination of Service (or the earliest
date as is permitted under Section 409A of the Code) and (ii) if any other
payments due to a Participant hereunder could give rise to Section 409A
Penalties with respect to the

13



--------------------------------------------------------------------------------




payment, such payments or other benefits shall be deferred if the Board of the
Company or the Committee in its sole and absolute discretion determines that
deferral will make such payment compliant under Section 409A of the Code so as
to avoid Section 409A Penalties with respect to the payment, or otherwise such
payment shall be restructured, to the extent possible, in a manner, determined
by the Committee in its sole and absolute discretion, that does not cause
application of Section 409A Penalties. The Board of the Company, the Committee
and the Administrator shall in their sole and absolute discretion implement the
provisions of this Section 6.18 in good faith.



14

